                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                        DOC #: _________________
                                                                 DATE FILED: __6/8/2021__

              -against-
                                                                           18 Cr. 219-6 (AT)
CATALINO LOPEZ,
                                                                                ORDER
                       Defendant.
ANALISA TORRES, District Judge:

       The sentencing scheduled for June 9, 2021, at 1:00 p.m. shall take place in Courtroom 15A of
the United States Courthouse, 500 Pearl Street, New York, New York 10007.

       SO ORDERED.

Dated: June 8, 2021
       New York, New York
